Citation Nr: 0122688	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  00-12 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than October 6, 1998 
for service connection for residuals of a left hand injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to August 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a 1999 RO decision which granted service connection for 
residuals of a left hand injury, effective from October 6, 
1998.  The veteran appeals for an earlier effective date for 
service connection.  He testified in support of his claim at 
a July 2000 RO hearing and at a June 2001 Board hearing.


REMAND

The Board finds that there is a further duty to assist the 
veteran in developing his claim for an earlier effective date 
for service connection for residuals of a left hand injury.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

The RO found that the veteran's first claim for service 
connection for residuals of a left hand injury was received 
by the VA on October 6, 1998, many years after service, and 
thus October 6, 1998 was designated as the effective date for 
service connection.  See 38 U.S.C.A. § 5110(a), (b)(1) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.400(b)(2) (2000).  

On the compensation claim filed on October 6, 1998, the 
veteran denied having earlier filed for VA compensation.  
However, he now maintains that he filed a claim for service 
connection for the left hand injury much earlier and thus 
there should be an earlier effective date for service 
connection.  

He asserts, in part, that a service connection claim was 
filed with the VA Medical Center (VAMC) in Minneapolis after 
service in late 1970 or in 1971.  However, the VAMC has 
indicated it has no records of the veteran for the years 1970 
through 1973.

The veteran also alleges that in 1981 he filed another claim 
with the VAMC, seeking service connection for a left hand 
disability.  At his 2000 RO hearing, he said that he received 
colon cancer screening at the VAMC in 1981 and during that 
time the VAMC sent him a letter asking for service 
verification; he said he responded to the letter and raised a 
claim for service connection for a left hand disability.  At 
the hearing the veteran submitted a photocopy of a June 26, 
1981 letter which was sent to him by a medical administrative 
assistant at the Minneapolis VAMC, and the veteran asserted 
that he returned the letter, with his annotations, to the 
VAMC shortly thereafter.  The VAMC letter notes that, in 
reviewing records since the veteran's recent treatment, the 
VAMC was unable to verify the veteran's service, and to 
establish eligibility he was requested to provide a copy of 
his service discharge document and complete spaces on the 
letter (branch of service, service number, dates of service, 
and VA claims number).  The photocopy of the letter which the 
veteran submitted at his hearing contains his written entries 
to the effect that he made a claim for VA benefits for a hand 
injury in 1971, VA benefits had not yet been received and he 
was asking for help in getting his claim settled, and 
discharge papers were enclosed to again claim benefits for a 
hand injury.  Next to his signature on this photocopied 
letter, the veteran wrote the date of July 14, 1981.  At his 
2001 Board hearing, the veteran also maintained that he 
submitted this VAMC letter, with his annotations, to the VAMC 
in 1981, and such was a claim for service connection for a 
left hand disability.

In the judgment of the Board, to assist the veteran in 
developing his claim for an earlier effective date for 
service connection, there should be a further search of VA 
records to ascertain if a claim was filed before October 6, 
1998.  This should include an effort to obtain the original 
of the VAMC's June 26, 1981 letter to the veteran, which he 
allegedly returned to the VAMC, with his own written entries, 
shortly thereafter.  The Board also notes that, according to 
the claims folder, in March 1984, the veteran was issued a 
certificate of eligibility for the Emergency Veterans' Job 
Training Act of 1983 (EVJTA).  An effort should be made to 
locate any other EVJTA records, such as the veteran's 
application for such benefits, and they may contain 
information relevant to when the veteran first filed a claim 
for service connection for a left hand disability.

In view of the foregoing, the case is remanded for the 
following action: 

1.  The RO should obtain all of the 
veteran's medical treatment and medical 
administrative records from the VAMC in 
Minneapolis, dated from his August 1970 
release from active duty to the present.  
This should include the original of the 
VAMC's June 26, 1981 letter to the 
veteran, which he allegedly returned to 
the VAMC, with his annotations, shortly 
thereafter.

2.  The RO should obtain any existing 
folder or loose records related the the 
veteran's application and participation 
in the EVJTA program in or about 1984.  
If such records no longer exist, the RO 
should so indicate.

3.  Thereafter, the RO should review the 
claim for an earlier effective date for 
service connection for residuals of a 
left hand injury.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



